             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MICHAEL MONCKTON,                             )
                                              )
                     Petitioner,              )
                                              )
vs.                                           )           NO. CIV-19-0298-HE
                                              )
MARK WHITTEN, et al.,                         )
                                              )
                     Respondents.             )

                                          ORDER

       Petitioner Michael Monckton, a state prisoner appearing pro se, filed a petition for

habeas relief pursuant to 28 U.S.C. § 2254 and applied for leave to proceed in forma

pauperis. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to

Magistrate Judge Suzanne Mitchell for initial proceedings. Judge Mitchell has issued a

Report and Recommendation recommending that petitioner’s application to proceed IFP

be denied. In response, petitioner has paid the $5 filing fee in full.

       Accordingly, the Report and Recommendation [Doc. # 6] is ADOPTED. This

matter is again referred to Judge Mitchell pursuant to § 636(b)(1)(B) and (C).

       IT IS SO ORDERED.

       Dated this 22nd day of April, 2019.
